790 So. 2d 1032 (2001)
Joey BLOODWORTH, Petitioner,
v.
STATE of Florida, Respondent.
No. SC00-1048.
Supreme Court of Florida.
July 5, 2001.
*1033 Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public Defender, Second Judicial Circuit, Tallahassee, FL, for Petitioner.
Robert A. Butterworth, Attorney General, and Charmaine Millsaps, Assistant Attorney General, Tallahassee, FL, for Respondent.
LEWIS, J.
We have for review Bloodworth v. State, 754 So. 2d 894 (Fla. 1st DCA 2000). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
Bloodworth challenges his sentences under the Prison Releasee Reoffender Act ("the Act") and the habitual violent felony offender statute. The imposition of sentences under both the Act and the habitual violent felony offender statute does not violate principles of double jeopardy, but the imposition of equal concurrent sentences here violates the Act itself. See Grant v. State, 770 So. 2d 655, 657-59 (Fla. 2000). Therefore, we quash, in part, the decision of the district court as to Bloodworth's sentences for counts one and three, and remand for reconsideration upon application of our decisions in Grant; State v. Cotton, 769 So. 2d 345 (Fla.2000); McKnight v. State, 769 So. 2d 1039 (Fla. 2000); and Ellis v. State, 762 So. 2d 912 (Fla.2000). We approve the decision of the district court as to count two.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, and QUINCE, JJ., concur.